946 F.2d 885
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Chris HARRIS, Plaintiff-Appellant,v.HARVELL, ICC, Defendant-Appellee.
No. 91-7671.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Oct. 17, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   Richard L. Williams, District Judge.  (CA-91-144)
Chris Harris, appellant pro se.
E.D.Va.
AFFIRMED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Chris Harris appeals the magistrate judge's order dismissing this action filed under 42 U.S.C. § 1983 (1988).   Acting pursuant to 42 U.S.C. § 1997e (1988), the magistrate judge ordered Appellant to exhaust administrative remedies and to advise the court within one hundred days of the result of the administrative proceedings.   It warned appellant that failure to advise the court regarding exhaustion would result in dismissal of the action.   Appellant failed to comply with this order, and the district court dismissed the case without prejudice upon expiration of the allowed period.


2
The magistrate judge could properly require exhaustion of administrative remedies under 42 U.S.C. § 1997e.   His dismissal of the action, without prejudice, when Appellant failed to comply with his order was not an abuse of discretion.   We therefore affirm the judgment below.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.



*
 We have considered Harris's "Appeal and Evidence with Certificate Made to A.G. of Va." in our disposition